Title: To Alexander Hamilton from William C. C. Claiborne, 7 January 1800
From: Claiborne, William C. C.
To: Hamilton, Alexander


          
            Sir,
            Philadelphia Jany 7th. 1800
          
          I have received your polite Letter of the 3rd Inst., on the subject of Daniel Jones’s exchange; it shall immediately be forwarded, to the friends of Jones, who I well know, will, remember with Gratitude, the attention you have been pleased to pay, to their Requests.
          I have the honor to be Sir, With Sentiments the most Respectful Yo: Mo: Ob. hble servt.
          
            William C. C. Claiborne
          
           Majr. General Hamilton
        